While all of the justices of this court concur in the judgment of the district court of appeal discharging the writ of mandate, and in what is said in the opinion as to the necessity of presenting such a claim as that of petitioner to the board of supervisors for allowance, we are not in accord with the views of that court upon the first question discussed in the opinion. To the contrary, we are clearly satisfied that the contention of respondent that petitioner is entitled to be paid only for the words actually copied by her into the books of record is well based.
Shaw, J., and Wilbur, J., concurred.